Opinion issued December 2, 2010


In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00868-CV
———————————
IN RE DEEPROCK VENTURE PARTNERS, LP AND PAUL TOURADJI, Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION[1]
          By
petition for writ of mandamus, relators, DeepRock Venture Partners, LP and Paul
Touradji, challenge the trial court’s October 8, 2010 order denying their rule
12 motions for attorneys from the law firm of Liskow & Lewis to show authority
to prosecute the underlying case on behalf of real parties in interest, Playa
Oil & Gas GP, LLC and Playa Oil & Gas, LP.   
We deny the petition for
writ of mandamus.  All outstanding
motions are overruled as moot.
Per Curiam
Panel
consists of Justices Jennings, Alcala, and Sharp.
 




[1]
          The underlying case is Beach Capital Partnership, L.P., Playa Oil
& Gas GP, LLC, Playa Oil & Gas, LP and Gary M. Beach v. DeepRock
Venture Partners, LP and Paul Touradji, No. 2008-57962 in the 55th Judicial
District Court of Harris County, Texas, the Hon. Dion Ramos presiding.